Citation Nr: 1044031	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-09 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for low back 
strain with degenerative changes and degenerative disc disease, 
June 22, 2004.

2.  Entitlement to an initial rating in excess of 10 percent for 
low back strain with degenerative changes and degenerative disc 
disease, beginning June 22, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had 25 years, 7 months, and 22 days of active 
service, terminating in the verified period from August 1959 to 
August 1981.  His awards included the Combat Medic Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of October 
2005.  In August 2010, the Veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  Throughout the appeal period, low back strain with 
degenerative changes and degenerative disc disease has been 
manifested by pain with forward flexion to 90 degrees or more and 
combined range of motion to 180 degrees or more, without muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis, incapacitating episodes or ankylosis.  

2.  Throughout the appeal period, radiculopathy of the both lower 
extremities is manifested by episodes of pain, without decreased 
sensation, atrophy, muscle wasting, or other objective findings.  

3.  The schedular criteria are adequate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 10 percent for service-
connected low back strain with degenerative changes and 
degenerative disc disease, effective February 25, 2003, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).  

2.  The criteria for an evaluation in excess of 10 percent for 
service-connected low back strain with degenerative changes and 
degenerative disc disease have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2010).  

3.  The criteria for a separate evaluation of 10 percent for 
bilateral radiculopathy of the lower extremities have been met, 
effective February 25, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim, and 
of his and VA's respective obligations in obtaining various types 
of evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, this 
is an initial rating case, and the Federal Circuit Court has held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 
419 (2006).

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  The Veteran's VA and service 
treatment records have been obtained, as have other treatment 
records adequately identified by the Veteran.  VA examinations 
were provided in September 2005 and April 2007; those 
examinations, in conjunction with the remainder of the evidence, 
describe the disability in sufficient detail for the Board to 
make an informed decision.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  There is no evidence indicating that there has 
been a material change in the service-connected disorder since 
this last evaluation.  38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Higher Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although the 
disability must be considered in the context of the whole 
recorded history, including service medical records, the present 
level of disability is of primary concern in determining the 
current rating to be assigned.  See 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  If the disability has 
undergone varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been pending, 
staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  In this case, the RO assigned staged ratings for the 
Veteran's low back strain with degenerative changes and 
degenerative disc disease, with a noncompensable rating effective 
prior to June 22, 2004, and a 10 percent rating assigned 
effective that date. 

VA medical records dated in 2003 and 2004 show that the Veteran 
complained of chronic low back pain, on and off for many years.  
X-rays of the lumbar spine in February 2003 showed narrowed L4-L5 
disc interspace.  In June 2004, a computerized tomography (CT) 
scan of the lumbosacral spine revealed mild spondylosis of the 
lumbosacral spine, with mild circumferential bulging of the 
intervertebral discs at L3-4, L4-5 and L5-S1.  In April 2005, he 
had no spasm, normal movement, and normal gait in the low back, 
and no weakness in the legs.  

On a VA examination in September 2005, the Veteran complained of 
daily pain, worse in the morning.  The pain radiated down both 
legs intermittently.  He had no specific episodes of flare.  He 
utilized a brace, especially when doing yard work or sitting for 
a prolonged period.  Otherwise, there was no significant impact 
on activities of daily living.  On examination, he had a normal 
gait, with no evidence of pain.  There was no palpable spasm, or 
tenderness, weakness.  Straight leg raising was negative.  
Strength was 5/5 bilaterally.  Posture was normal with normal 
curvatures.  On range of motion testing, flexion was to 95 
degrees, extension to 15 degrees, left and right later extension 
each to 15 degrees, and left and right rotation each to 20 
degrees.  Pain was manifested to flexion at 30 degrees; however, 
he was able to touch his toes five times consecutively on 
repetition.  After five repetitions, he was able to flex to 96 
degrees.  The diagnosis was low back strain, chronic, with pain 
the primary limiting factor.  

In October 2006, the Veteran was evaluated by S. Viswanath, M.D.  
The Veteran had back pain in the lower thoracic area, which he 
stated radiated to his thighs.  He had had the symptoms for the 
past five weeks.  He did not have any tenderness on examination, 
but there was some restriction with spine movement.  He did not 
have any neurological deficits and his straight leg raising was 
negative.  An MRI showed degenerative changes in the thoracic 
spine, and degenerative changes with mild disc space narrowing in 
the lumbar spine.  There were broad based disc bulges without 
focal disc protrusion or herniation.  There were degenerative 
changes of the facet joints.  

On a VA examination in April 2007, the Veteran reported constant 
back pain for the past 6 months.  He gave a history of fatigue, 
decreased motion, and pain.  He said he had radiation of pain 
into both legs, as well.  He had severe spinal flare-ups weekly, 
lasting hours.  Sometimes, he could not move the morning after 
doing a lot of work.  He used a brace.  It was noted that there 
was spasm, and pain with motion in the thoracic sacrospinals.  
Range of motion in the thoracolumbar spine was as follows:  
flexion to 90 degrees, extension to 30 degrees, lateral flexion 
to 30 degrees to the left and right and lateral rotation was 30 
degrees to the right and left.  There was pain on motion, and 
pain after repetitive use, but no addition loss of motion on 
repetitive use.  Lasegue's sign was negative.  He was currently 
retired.  The diagnosis was degenerative disc disease of the 
lumbosacral spine, with constant low back pain.  The condition 
had a severe effect on sports; moderate effect on chores, 
exercise, and recreation, mild effect on shopping and traveling, 
and no effect on other activities of daily living.  

For disabilities of the spine, the rating schedule includes a 
General Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Codes 5235-5243 (2010).  As pertinent to the 
thoracolumbar spine, the criteria are as follows:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range 
of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, or vertebral body fracture 
with loss of 50 percent or more of the height, warrants a 
10 percent rating.  Id.  

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, a 20 
percent rating is warranted.  Id.

For forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine, a 40 percent rating is warranted.  

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Id. 

The VA examinations disclosed flexion to 95 and 90 degrees, 
respectively, with combined range of motion of 180 degrees, and 
240 degrees.  Thus, the range of motion in September 2005 was 
sufficient to warrant a 10 percent rating, while the April 2007 
findings were not.  Nevertheless, he had spasms in the low back 
on the latter examination.  Further, he has exhibited pain, and 
some functional impairment has been shown.  Factors affecting 
functional impairment, such as pain on motion, weakened movement, 
excess fatigability, lost endurance, swelling, or incoordination, 
must also be considered, in evaluating a disability based on 
limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Thus, with consideration of these 
factors, the Board finds that the Veteran does meet the criteria 
for the 10 percent rating currently in effect.  

In addition, in view of his complaints of painful motion, and X-
ray evidence of arthritis, the Board is of the opinion that his 
symptoms more closely approximated a 10 percent rating as of the 
effective date of service connection, February 25, 2003.  In this 
regard, the General Rating Formula for Diseases and Injuries of 
the Spine also indicates that for degenerative joint disease, 
diagnostic code 5003 should be considered.  38 C.F.R. § 4.71a, 
diagnostic code 5242.  

Degenerative or traumatic arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under diagnostic 
code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, DC 5003 (degenerative 
arthritis) and DC 5010 (traumatic arthritis).
 
However, entitlement to a rating higher than 10 percent is not 
shown.  He has not exhibited any of the criteria for a 20 percent 
or higher rating.  In this regard, the criteria are applicable 
with or without symptoms such as pain, stiffness, or aching in 
the area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine.  

The Veteran has been noted to have degenerative disc disease.  
Intervertebral disc syndrome may be rated based on a general 
formula for rating spine conditions, or based on incapacitating 
episodes, whichever result in the higher evaluation when combined 
under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  
However, although he has MRI evidence of mild degenerative disc 
disease, and states that he has flare-ups, there is no indication 
of incapacitating episodes requiring bedrest prescribed by a 
physician and treatment by a physician.  

Therefore, a higher rating is not warranted, under the general 
formula, or based on incapacitating episodes, for symptoms in the 
low back.  Under the general formula, however, any associated 
objective neurologic abnormalities are to be evaluated separately 
under an appropriate diagnostic code.  Id., Note (1).  

Disability of the sciatic nerve (or neuritis or neuralgia) is 
rated 10 percent when there is evidence of mild incomplete 
paralysis; 20 percent with moderate incomplete paralysis; 40 
percent for moderately severe incomplete paralysis; 60 percent 
for severe incomplete paralysis with marked muscular atrophy; and 
80 percent for complete paralysis when the foot dangles and 
drops, has no active movement possible of muscles below the knee, 
and with flexion of knee weakened or (very rarely) lost.  38 
C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2006).  When 
the involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 

The Veteran has documented degenerative disc disease, albeit 
mild, and has made complaints of radiation of pain into the lower 
extremities.  Although no neurological deficits have been shown 
on examination, the Veteran's complaints have been consistent, 
and the Board finds they are credible.  Although not severe 
enough to warrant a 10 percent rating for each extremity, the 
Board finds that the Veteran's complaints, as well as the 
evidence of broad-based disc bulging, when considered together, 
are sufficient to place the evidence in equipoise as to whether a 
separate 10 percent rating may be assigned for bilateral 
radiculopathy.  Thus, the symptoms more closely approximate a 
separate 10 percent rating.  

Further, the Board notes that the Veteran has complained of 
radiation of pain throughout the appeal period; although not 
documented until a CT scan in June 2004, and later by MRI in 
October 2006, these tests were not conducted earlier in the 
appeal period.  In view of the Veteran's credible testimony as to 
his symptoms, the separate 10 percent rating for bilateral 
radiculopathy is warranted effective February 25, 2003.  

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
the RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for a determination of whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  Here, the Veteran's symptoms are 
contemplated by the 10 percent rating in effect, and the separate 
10 percent rating for radiculopathy.  The rating schedule 
provides for higher ratings, and there are no symptoms which have 
not been considered.  Accordingly, the rating schedule is 
adequate.  

In sum, for the reasons discussed above, the evidence supports 
the grant of a 10 percent rating for low back strain with 
degenerative changes and degenerative disc disease, effective 
since the effective date of service connection, February 25, 
2003, but no higher.  In addition, the evidence supports the 
grant of a separate 10 percent rating, but no higher, for 
bilateral radiculopathy, effective throughout the appeal period.  
Otherwise, the evidence does not more closely approximate the 
criteria for a higher rating for the Veteran's lumbar spine 
condition, and the preponderance of the evidence is against the 
claim for a higher rating for a lumbar spine disability.  
Further, there are no distinct periods of time during the appeal 
period during which the thoracolumbar disability would warrant a 
higher rating.  Aside from the separate 10 percent rating for 
radiculopathy, and the earlier effective date of the 10 percent 
rating for the low back symptoms, the preponderance of the 
evidence is against the claim for any other higher or separate 
rating, and, therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and the remainder of the claim must be denied.  38 
U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a 10 percent rating for low back strain with 
degenerative changes and degenerative disc disease, effective 
February 25, 2003, is granted.

Entitlement to a rating in excess of 10 percent for low back 
strain with degenerative changes and degenerative disc disease is 
denied.

Entitlement to a separate rating of 10 percent for bilateral 
lower extremity radiculopathy is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


